Citation Nr: 0424056	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from January 1961 to 
January 1965 and January 1965 to September 1967 in the United 
States Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for diabetes mellitus.


FINDINGS OF FACT


1.  The veteran served in the Republic of Vietnam during the 
Vietnam War. 

2.  The medical evidence of record indicates that the veteran 
has a current diagnosis of Type II diabetes mellitus. 


CONCLUSION OF LAW


Type II diabetes mellitus was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1116  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Air 
Force from January 1961 to September 1967 as a Morse 
intercept operator.  He alleged that his current diabetes 
mellitus was due to his exposure to herbicides in the 
Republic of Vietnam in 1966.  During his enlistment 
examination in January 1961, the examiner noted nothing out 
of the ordinary.  The examination also noted that the veteran 
did not indicate diabetes was present in his family.

The veteran was stationed at the Yokota Air Base in Japan in 
1966.  Pursuant to his duties as a Morse intercept operator, 
he was assigned to temporary duty at Danang Air Base.

During the veteran's separation examination in June 1967, 
there was no indication that he was suffering from diabetes.

The veteran submitted private medical records from St. 
Joseph's Hospital dated May 2000, which diagnosed him with 
Type II diabetes mellitus.

Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2003).

Type II diabetes is deemed to be associated with herbicide 
exposure if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, and if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2003); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type II) to the list 
of presumptive diseases as due to herbicide exposure].

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) evidence of in-service incurrence of 
a disease or injury; and (3) a nexus between the claimed in- 
service disease or injury and the current disability.  See  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Agent 
Orange presumptions may serve to satisfy elements (2) and 
(3).

The veteran's service personnel records indicated that he was 
stationed in Japan in 1966.  The veteran alleged that he had 
been assigned to temporary duty as a Morse intercept operator 
and was rotated in and out of Danang Air Base in course of 
his duties.  Service medical and personnel records could not 
confirm that the veteran had been assigned to such duties at 
Danang Air Base.
The veteran submitted electronic mail from several veterans 
who had served with him in Japan and Vietnam in 1966.  Air 
Force Chief Master Sergeant D.K.K. verified that the veteran 
had been assigned to the 6988th Security Squadron and that 
they had served many combat missions together.  Mr. W.L.L. 
stated that he was assigned as an Airborne Voice Intercept 
Processing Specialist with the 6988th Security Squadron and 
verified that the veteran was present on many missions flying 
to Danang Air Base.  Mr. J.H. also stated that he was 
stationed at Yokota Air Base in Japan and remembered that he 
and the veteran had been assigned temporary duties together.  
Mr. R.B. stated that he also served with the 6988th Security 
Squadron, where they were assigned to fly combat missions in 
support of military operations in Vietnam.  He stated that 
airmen were sent regularly to Danang Air Base and were housed 
there for extended periods of time.  He further stated that 
he knew the veteran well and lived in Quonset Huts and "Tent 
City" with him.  

The totality of the circumstances, including the number of 
lay statements submitted by the veteran prove the veteran's 
assertion.  The Board notes that the veteran served in 
Vietnam during the Vietnam War.  See 38 C.F.R. § 3.2(f) 
(2003).  He is therefore presumed to have been exposed to 
Agent Orange or other herbicide agents during such service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2003).  The Board can 
identify no affirmative evidence to the contrary.  
Accordingly, element (2), in-service injury, is presumed. 

As stated above, Type II diabetes [also known as adult onset 
diabetes, see 38 C.F.R. § 3.309(e)] is presumed to be 
associated with in-service herbicide exposure even though 
there is no record of such disease during service.  See 38  
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.309(e) (2003).  
Therefore, assuming that Type II diabetes currently exists, 
element (3), medical nexus, is satisfied by operation of law.

Private medical records from St. Joseph's Hospital in May 
2000 state that the veteran had Type II diabetes mellitus.  
These diagnoses coupled with the verification of the 
veteran's service in Vietnam establish his right to service 
connection for diabetes mellitus.

As the veteran has been granted the benefit he was seeking 
(service connection for Type II diabetes mellitus), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§  5103, 5103A (West 
2002); 38 C.F.R. §§  3.102, 3.159 (2003).


ORDER


Entitlement to service connection for Type II diabetes 
mellitus is granted. 




	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



